DETAILED ACTION
This action is in response to an amendment filed on July 22, 2022 for the application of Balaka for a “Systems, methods, and apparatuses for tenant migration between instances in a cloud based computing environment” filed on January 31, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the application. 
Claims 1, 11-16, and 20 have been amended.

Claims 2-3, 6, 12, 14, 17, and 19 are rejected under 35 USC § 112.
Claims 1-20 are rejected under 35 USC § 103.
Specification
In view of the applicant’s amendments, the previous objections have been withdrawn.
Claim Rejections - 35 USC § 112
In view of the applicant’s amendments, the previous rejection of claims 11-15 has been withdrawn. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 6, 12, 14, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-3, 6, 12, 14, 17, and 19, recite the limitation “reassigning the one of the plurality of tenants in which the anomaly was detected a dedicated share on one or more multi-tenant cloud computing services instances other than the instance to which it was assigned”.  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 6-12, 14-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nidugala et al. (U.S. PGPUB 20170315838) in view of Folco et al. (U.S. PGPUB 20180053001). 

As per claims 1, 11, and 16, Nidugala discloses a method/system comprising a processor and a memory to execute instructions at the system (Fig. 1)/computer readable storage media ([0020]) for migrating a tenant ([0037], “migration of a VM from the source server to the destination server”) performed by a system of a host organization ([0010], “host computing system”) having at least a processor and a memory therein to execute instructions (Fig. 1), comprising:
assigning each of a plurality of tenants a dedicated share on one or more  instances in a cluster of instances operated by the host organization for providing multi-tenant cloud computing services ([0043], “cloud service provider”), the instances in the cluster each executing on one or more application servers and providing the plurality of tenants access to a database system of the host organization ([0022], “VMs may be part of a group if they are dependent on each other due to, for example, association of an application or a database between them”);
receiving performance characteristics for the plurality of tenants ([0049], “the hardware monitoring module 214 communicates with the monitoring agent(s) 302 periodically, which communicates the metrics, such as temperature of the CPU and working condition of the fan, and diagnostic messages from the hardware, firmware, and operating system of the source server 202 to the hardware monitoring module 214.”); 
analyzing the performance characteristics ([0049], “Based on the metrics, the hardware monitoring module 214 then monitors health, and consequently, the degradation in the health of the source server 202, and communicates to the VM migration module 104 if the health of the source server 202 has degraded.”) for the plurality of tenants ([0015], “In accordance with an example implementation of the present subject matter, to determine whether the VM is to be migrated from the source server, performance metrics of the source server are obtained. From the performance metrics, service level agreement (SLA) parameters are derived, as explained later. Based on the SLA parameters, a determination is made that the VM is to be migrated from the source server.”);
Nidugala discloses detecting an anomaly in one of the plurality of tenants responsive to analyzing the plurality of performance characteristics of the plurality of tenants ([0049], “Based on the metrics, the hardware monitoring module 214 then monitors health, and consequently, the degradation in the health of the source server 202, and communicates to the VM migration module 104 if the health of the source server 202 has degraded.”). However, Nidugala fails to explicitly disclose an isolation instance within the host organization to which no other tenants of the host organization are assigned.
Folco of analogous art teaches:
identifying one of the plurality of tenants as an anomalous tenant by detecting an anomaly in the anomalous tenant ([0013], “monitoring and isolating problematic containers”) based on analysis of the performance characteristics of the plurality of tenants ([0012], “a monitoring tool detects some potential security flaws in a container infrastructure, (2) there is performance hassling (e.g., disk I/O problems) in the container, and (3) an application in the container does not behave well”);
evicting the anomalous tenant in which the anomaly was detected ([0013], “monitoring and isolating problematic containers”) from the one or more instances to which it was assigned ([0015], “For example, as shown in FIG. 1, central agent 170 performs live migration of container 3 (130) to VM 150”); and
reassigning the anomalous tenant having been evicted to a dedicated share on an isolation instance ([0013], “monitoring and isolating problematic containers”) within the host organization to which no other tenants of the host organization are assigned ([0011], “a container running the malicious code can be separated from a container infrastructure, by creating a VM and performing live migration of the container to the VM”). Creating a new VM and live migrating a problematic container to the newly created VM, is interpreted as an isolation instance within the host organization to which no other tenants of the host organization are assigned. 
All of the claimed elements were known in Nidugala and Folco and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their methods of cloud services migration. One would be motivated to make this combination for the purpose of providing improved performance and availability of cloud services (Folco, [0010]).

As per claims 2, 12, and 17, Nidugala discloses reassigning the one of the plurality of tenants in which the anomaly was detected a dedicated share on one or more multi-tenant cloud computing services instances other than the instance to which it was assigned comprises reassigning the one of the plurality of tenants in which the anomaly was detected a dedicated share on one or more multi-tenant cloud computing services instances in the cluster of multi-tenant cloud computing services instances other than the instance to which it was assigned ([0035], “The VM 220 is to be migrated from the source server 202 to one of the plurality of candidate servers 204-1, . . . 204-N. In an example, the source server 202 is outside a data center and the plurality of candidate servers 204-1, . . . 204-N are part of the data center.”). Folco further discloses ([0011], “a container running the malicious code can be separated from a container infrastructure, by creating a VM and performing live migration of the container to the VM”).

As per claim 3, Nidugala discloses reassigning the one of the plurality of tenants in which the anomaly was detected a dedicated share on one or more multi-tenant cloud computing services instances other than the instance to which it was assigned comprises reassigning the one of the plurality of tenants in which the anomaly was detected a dedicated share on one or more multi-tenant cloud computing services instances in a different, separate, cluster of multi-tenant cloud computing services instances ([0035], “The VM 220 is to be migrated from the source server 202 to one of the plurality of candidate servers 204-1, . . . 204-N. In an example, the source server 202 is outside a data center and the plurality of candidate servers 204-1, . . . 204-N are part of the data center.”). Folco further discloses ([0011], “a container running the malicious code can be separated from a container infrastructure, by creating a VM and performing live migration of the container to the VM”).

As per claim 4, Nidugala discloses the instances in the different, separate, cluster of multi-tenant cloud computing services instances each executing on one or more application servers ([0035]) and providing the plurality of tenants access to the database ([0022]). Folco further discloses ([0011], “a container running the malicious code can be separated from a container infrastructure, by creating a VM and performing live migration of the container to the VM”).

As per claims 6, 14, and 19, Nidugala discloses reassigning the one of the plurality of tenants in which the anomaly was detected a dedicated share on one or more multi-tenant cloud computing services instances other than the instance to which it was assigned before eviction comprises selecting the one or more multi-tenant cloud computing services instances other than the instance to which it was assigned before eviction based on utilization and health of the one or more multi-tenant cloud computing services instances ([0025]-[0026], “To select the destination server based on the capacity utilization, the VM migration module 104 may compute the capacity utilization of each server”).

As per claims 7, 15, and 20, Folco discloses receiving a plurality of performance characteristics for the reassigned tenant; analyzing the plurality of performance characteristics for the reassigned tenant; detecting an anomaly in the reassigned tenant responsive to analyzing the plurality of performance characteristics for the reassigned tenant ([0012], “a monitoring tool detects some potential security flaws in a container infrastructure, (2) there is performance hassling (e.g., disk I/O problems) in the container, and (3) an application in the container does not behave well”);
evicting the reassigned tenant in which the anomaly was detected from the one or more instances to which it was reassigned; and quarantining the evicted reassigned tenant ([0015], “If the security issues are persistent, central agent 170 adds the affected containers to quarantine and identifies the affected containers as ones need human intervention.”) to an isolated instance ([0013], “monitoring and isolating problematic containers”) in the cluster of multi-tenant cloud computing services instances ([0015], “For example, as shown in FIG. 1, central agent 170 performs live migration of container 3 (130) to VM 150. Central agent 170 performs detailed tests on the affected containers and applies remedies to the security issues in the VM environments. For example, as shown in FIG. 1, central agent 170 fixes security issues of container 130 in the environment of VM 150. When the security issues are remedied, central agent 170 performs live migration of the VMs to the container infrastructure, restoring the containers in the containers infrastructure. For example, as shown in FIG. 1, central agent 170 performs live migration of VM 150 to the container infrastructure, restoring container 3 (130) in the container infrastructure. If the security issues are persistent, central agent 170 adds the affected containers to quarantine and identifies the affected containers as ones need human intervention.”).

As per claim 8, Nidugala discloses assigning each of a plurality of tenants a dedicated share on one or more multi-tenant cloud computing services instances in a cluster of multi-tenant cloud computing services instances comprises assigning each of a plurality of tenants a dedicated share on one or more multi-tenant cloud computing services instances in a cluster of multi-tenant cloud computing services instances located in a data center ([0023], “the plurality of candidate servers is part of a data center”) and ([0035]); and wherein receiving a plurality of performance characteristics for each of the plurality of tenants comprises receiving, at a central monitoring system module in the data center, the plurality of performance characteristics for each of the plurality of tenants ([0039]-[0041]).

As per claim 9, Nidugala discloses analyzing the plurality of performance characteristics for each of the plurality of tenants and detecting the anomaly in one of the plurality of tenants responsive to analyzing the plurality of performance characteristics for each of the plurality of tenants comprises an analytics module analyzing the plurality of performance characteristics for each of the plurality of tenants and the analytics module detecting the anomaly in one of the plurality of tenants responsive to analyzing the plurality of performance characteristics for each of the plurality of tenants ([0031]) and ([0049], “Based on the metrics, the hardware monitoring module 214 then monitors health, and consequently, the degradation in the health of the source server 202, and communicates to the VM migration module 104 if the health of the source server 202 has degraded.”).

As per claim 10, Nidugala discloses the analysis and anomaly detection is performed by the analytics module ([0049], “Based on the metrics, the hardware monitoring module 214 then monitors health, and consequently, the degradation in the health of the source server 202, and communicates to the VM migration module 104 if the health of the source server 202 has degraded.”) located in the central monitoring system module ([0031]), in the data center and coupled in communication with the central monitoring system module ([0039]-[0041]), or in the cloud computing service provider's cloud and coupled in communication with the central monitoring system module (Figs. 2-3).

Claims 5, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nidugala et al. (U.S. PGPUB 20170315838) in view of Folco et al. (U.S. PGPUB 20180053001) and in further view of Diallo et al. (U.S. Patent No. 10375169). 

As per claims 5, 13, and 18, Nidugala in view of Folco fails to explicitly disclose unsupervised machine learning analysis. 
Diallo of analogous art teaches: analyzing the plurality of performance characteristics for each of the plurality of tenants comprises performing real-time unsupervised machine learning-based analysis on the plurality of performance characteristics for each of the plurality of tenants (col. 4, lines 26-41, “Anomaly Detector 120 may use Machine Learning” and “k-means clustering algorithm”).
All of the claimed elements were known in Nidugala and Diallo and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their methods of cloud services migration. One would be motivated to make this combination for the purpose of providing improved performance and availability of cloud services (Diallo, col. 5, lines 39-43).
Response to Arguments
Applicant’s amendment of the independent claims filed on July 22, 2022 necessitated a new ground(s) of rejection in this Office action.
Applicant's arguments filed on July 22, 2022 have been fully considered but they are not persuasive.
As per claims 1, 11, and 16 applicant argues that Nidugal and Folco fail to teach the claimed limitation of: 
"... identify[] one of the plurality of tenants as an anomalous tenant by detecting an anomaly in the anomalous tenant based on analysis of the performance characteristics for the plurality of tenants" and "... reassigning the anomalous tenant having been evicted to a dedicated share on an isolation instance within the host organization to which no other tenants of the host organization are assigned” 
The Examiner respectfully disagrees and would like to point out to paragraph [0049], wherein Nidugala discloses detecting an anomaly in one of the plurality of tenants responsive to analyzing the plurality of performance characteristics of the plurality of tenants ([0049], “Based on the metrics, the hardware monitoring module 214 then monitors health, and consequently, the degradation in the health of the source server 202, and communicates to the VM migration module 104 if the health of the source server 202 has degraded.”). 
Note Folco’s paragraphs [0012]-[0013] wherein Folco discloses:
identifying one of the plurality of tenants as an anomalous tenant by detecting an anomaly in the anomalous tenant ([0013], “monitoring and isolating problematic containers”) based on analysis of the performance characteristics of the plurality of tenants ([0012], “a monitoring tool detects some potential security flaws in a container infrastructure, (2) there is performance hassling (e.g., disk I/O problems) in the container, and (3) an application in the container does not behave well”);
evicting the anomalous tenant in which the anomaly was detected ([0013], “monitoring and isolating problematic containers”) from the one or more instances to which it was assigned ([0015], “For example, as shown in FIG. 1, central agent 170 performs live migration of container 3 (130) to VM 150”); and
reassigning the anomalous tenant having been evicted to a dedicated share on an isolation instance ([0013], “monitoring and isolating problematic containers”) within the host organization to which no other tenants ([0011], “newly created VM”) of the host organization are assigned ([0011], “a container running the malicious code can be separated from a container infrastructure, by creating a VM and performing live migration of the container to the VM”). 
Detecting a problematic container, separating and isolating the problematic container by creating a new VM and live migrating the problematic container to the newly created VM, as disclosed by Folco reads on the above limitations as recited in claim 1. As per claims 11 and 16, same reasons as claim 1 apply.

  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113